 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector will issue a certification of representatives for such groupwhich the Board finds under the circumstances constitutes an appro-priate unit.[Text of Direction of Elections omitted from publication.]Greensboro Coca Cola Bottling CompanyandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Local 391,1 Petitioner.Case No. 11-BC-1042.March 11, 1958SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election issued by theBoard on December 5, 1957,2 an election by secret ballot was con-ducted on December 18, 1957, under the direction and supervision ofthe Regional Director for the Eleventh Region of the National LaborRelations Board among the employees in the unit found appropriateby the Board.At the close of the election, the parties were furnishedwith a tally of ballots which shows that of approximately 30 eligiblevoters, 30 ballots were cast, of which 14 were cast for the Petitioner,11 against the Petitioner, and 5 were challenged.As the challengedballots were sufficient in number to affect the results of the election,the Regional Director investigated the eligibility of those individualswhose ballots were challenged.Thereafter, on January 23, 1958, theRegional Director issued a report on challenges in which he recom-mended that the challenges to the ballots cast by Raymond C.Chandler, Billy Janey, and Jerry Hartsell be overruled, and that thechallenges to the ballots of Wilbert James and Lloyd Cox be sus-tained.The Employer thereafter filed timely exceptions to theRegional Director's report.No exceptions were filed by the Peti-tioner.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].In its exceptions the Employer contends that prior to the electionthe Petitioner examined and approved a list of employees eligible tovote.It contends that this approval is final and binding upon theparties insofar as the voting eligibility of employees is concerned andurges the Board, in making its determination of whether or not tooverrule the challenges to the ballots of employees James and Cox,to give great weight to the fact that their names appeared on the1The Board having been notified by the AFL-CIO that it deems the Teamsters' certifi-cate of affiliation revoked by convention action, the identification of the Petitioner ishereby amended.2Unpublished120 NLRB No. 11. GREENSBOROCOCA COLA BOTTLING COMPANY85eligibility list approved by the Petitioner.We agree with theRegional Director that the failure of the Petitioner to question theeligibility of James and Cox at the time it approved the eligibility listdid not preclude it from challenging their ballots at the time of theelection.The primary purpose of preparing and checking an eligi-bility list is to provide a guide to facilitate the election procedure andit is not usually regarded as an agreement to preclude the challenging,at the election, of any voter whose name appears on, or is omitted from,such list.3We therefore find that the Petitioner was within its rightsin challenging the ballots of employees James and Cox.The Employer also excepts to the Regional Director's finding thatthe challenges to the ballots of James and Cox should be sustained. Itcontends that these employees are drivers properly for inclusion in theunit of route salesmen and drivers, and special salesmen, and thattherefore the challenges to their ballots should be overruled.Jamesand Cox are under the supervision of the sales manager but they donot sell any of the Employer's products.They do make occasionaldeliveries of the Employer's products but this is done only in cases ofemergency.James and Cox are classified by the Employer as coolerand vending machine servicemen.They deliver, install, maintain,and repair vending machines which dispense the Employer's products.They perform such functions both in the Employer's plant and on thecustomers' premises.Although they do drive a truck, it is for thepurpose of picking up and delivering vending machines which is inci-dental to their primary duties.We find, therefore, that James andCox are not in the unit and therefore ineligible to vote.Accordingly,we shall, as recommended by the Regional Director, sustain thechallenges to their ballots.The Employer also took exception to the alleged failure of theRegional Director to make fuller, more specific, and conclusive find-ings of fact relating to issues involving the challenges to the ballots ofemployees Chandler, Janey, and Hartsell.However, neither theEmployer nor the Petitioner excepted to the Regional Director's rec-ommendations that these challenges be overruled.Under such cir-cumstances, we shall adopt the Regional Director's recommendationsand overrule the challenges to the ballots of Chandler, Janey, andHartsell.As the ballots to which challenges have been made andoverruled are sufficient in number to affect the results of the election,we shall direct that they be opened and counted with the other ballots.[The Board directed that the Regional Director for the EleventhRegion shall, within ten (10) days from the date of this Direction,open and count these ballots and serve upon the parties a supplementaltally of ballots.]a SeeNorris-Thermador Corporation,119 NLRB 1301; 118 NLRB 1341;0. E. Hzekeiyand Associates, Inc.,117 NLRB 42.